MEMORANDUM **
Jose Martin Flores Roman, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We dismiss the petition for review.
The evidence Flores Roman submitted with his motion to reopen concerned the same basic hardship grounds addressed in the immigration judge’s (“IJ”) decision. We therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.2006) (court retains jurisdiction to review the denial of a motion to reopen for failure to establish prima facie relief eligibility only where “the evidence submitted addresses a hardship ground so distinct from that considered previously as to make the motion to reopen a request for new relief, rather than for reconsideration of a prior denial”).
Flores Roman’s contention that the BIA violated his due process rights by refusing to remand his case to the IJ is not persuasive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.